08/09/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: OP 21-0377


                                        OP 21-0377


 MONTANA SHOOTING SPORTS
 ASSOCIATION,

             Petitioner,

      v.
                                                                   ORDER
 MONTANA FIRST JUDICIAL DISTRICT
 COURT,LEWIS & CLARK COUNTY,THE
 HONORABLE MICHAEL F. McMAHON,
 DISTRICT JUDGE,
                                                                            FILLED
                                                                            AUG 0 9 2021
             Respondent.                                                  Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State of Montana



       Petitioner Montana Shooting Sports Association (MSSA), via counsel, seeks a
writ of supervisory control over the First Judicial District Court, Lewis and Clark County,
to reverse its July 16, 2021 Order Denying Intervention Motions and Briefing Schedule in
its Cause No. BDV-2021-598. In the underlying case, the Board of Regents of Higher
Education of the State of Montana petitioned for declaratory judgment regarding the
constitutionality of portions of House Bill 102 that regulate firearms within the
Montana University System on the basis that these provisions unconstitutionally infringe
on the Board of Regents' authority under Article X, Section 9(2), of the
Montana Constitution. MSSA sought intervention of right under M. R. Civ. P. 24(a) and
the District Court denied its motion.
       Having reviewed the Petition and the challenged Order, this Court deems it
appropriate to obtain a summary response.              Therefore, in accordance with
M.R. App. P. 14(7),
      IT IS ORDERED that the First Judicial District Court, the Montana Board of
Regents of Higher Education, and the State of Montana, are each granted 30 days from the
date of this Order to prepare, file, and serve a response(s) to the petition for writ of
supervisory control.
      The Clerk is directed to provide immediate notice of this Order to all counsel of
record in the First Judicial District Court, Lewis and Clark County, Cause
No. BDV-2021-598, and the Honorable Michael F. McMahon, presiding.
      DATED this 9th day of August, 2021.
                                              For the Court,


                                              By
                                                                ustice




                                          2